DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/13/2022.


Claim Objections
Claim 1 is objected to because of the following informalities: In line 11, before ‘being’, please insert – body --. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the rear skirt" in line 10. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Moffitt (US Patent No. 10,844,649) in view of Murphy (US20150075245).
In claim 1, Moffitt discloses a sill pan (fig. 2) for a building opening, comprising: a bottom plate (108) having a first end, a second end, a front edge, and a rear edge; an end wall located at the first end of the bottom plate, the end wall extending substantially away from the first end in a direction that is substantially perpendicular to the bottom plate, the end wall having a front edge and a rear edge, the front edge of the end wall being coplanar with the front edge of the bottom plate and the rear edge of the end wall being coplanar with the rear edge of the bottom plate; a front skirt (110) that is connected to the front edge of the bottom plate and the front edge of the end wall; wherein the bottom plate, the end wall, the front skirt and the rear skirt (112) being ‘vacuum-formed’ (product by process limitation treated in accordance with MPEP 2113) as a unitary body.
Moffitt does not disclose that the unitary body is made from foldable material, the bottom plate being self-supporting in a no-load condition and conformable under a load applied during installation in the building opening.
Murphy discloses a sill pan (fig. 1D) made from a foldable material [0012], the bottom plate of the sill pan being self-supporting in a no-load condition and conformable under an applied load (aluminum is conformable).
For claim 2, the combination discloses that the bottom plate comprises one or more protrusions that define at least a moisture-directing profile (Murphy fig. 1A, dimples 12).
For claim 3, the combination discloses that the protrusion (Murphy fig. 1A, dimples 12) comprise crushable protrusions (they are crushable/deformable because they are made of flexible aluminum).
For claim 4, the combination discloses that the load comprises a force applied between a bottom of a sill and a window (the prior art discloses sill pans).
For claim 5, the combination discloses a second end wall at the second end of the bottom plate, the second end wall extending substantially away from the second end in a direction that is substantially perpendicular to the bottom plate (Moffitt fig. 2).
For claim 6, the combination discloses that the protrusions extend along a width and length of the bottom plate (Murphy fig. 1A, dimples 12).
For claim 7, the combination discloses that the protrusions comprise shim/dimple protrusions (Murphy fig. 1A, dimples 12) that are collapsible when a sufficient load is applied (aluminum is malleable).
For claim 10, the combination discloses that in a no-load condition, the front skirt extends substantially parallel to the bottom plate and is foldable relative to the bottom plate (Murphy fig. 1C, 24).
For claim 11, the combination discloses that the rear edge of the bottom plate is raised relative to the front edge (sloped [0012]).
For claim 12, the combination discloses a rear skirt (Moffitt fig. 2, 112) that is connected to the rear edge of the bottom plate and the rear edge of the end wall.

Claim(s) 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Moffitt (US Patent No. 10,844,649) in view of Murphy (US20150075245) as set forth in the rejection of claim 1, and further in view of Williams (US2006/0260213).
For claim 8, the combination does not disclose a corner piece having first, second, and third orthogonal faces, the corner piece being sized and shaped to be overlapped by the front skirt adjacent to the first end of the end wall.
Williams discloses a sill pan assembly (fig. 1) comprising a corner piece (37) having first, second, and third orthogonal faces, the corner piece being sized and shaped to be overlapped by the front skirt adjacent to the first end of an end wall.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to add a corner piece having first, second, and third orthogonal faces to the sill pan assembly of the combination as made obvious by Williams to increase the water seal around the window corners.
For claim 9, the combination discloses a side extension (Williams fig. 1, 35) that is sized to overlap a portion of the front skirt and at least a portion of the end wall.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633